Citation Nr: 0838799	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a separate evaluation for right thigh 
muscle atrophy.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected meralgia 
paresthetica.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran's service-connected meralgia paresthetica and 
muscle atrophy of the right thigh affect some of the same 
functions.

2.  A right knee disorder is not shown to have been caused or 
aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A separate evaluation for right thigh muscle atrophy is 
not warranted.  38 C.F.R. § 4.55 (2008).

2.  A right knee disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a service connection claim.

A May 2007 letter told the veteran what the evidence needed 
to show in order to substantiate a claim for secondary 
service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Muscle Atrophy

The veteran has contended that he is entitled to service 
connection for muscle atrophy of his right thigh, which 
should be afforded a separate disability rating.

A review of the claims file shows that, via a January 2008 RO 
rating decision, service connection for mild right thigh 
atrophy was awarded.  It was found to be a part of the 
veteran's already service-connected meralgia paresthetica.

In January 2008, the veteran underwent VA examination.  The 
veteran was service connected for meralgia 
paresthetica/lateral femoral cutaneous nerve entrapment.  On 
examination, the right quadriceps muscle was one centimeter 
smaller than the left quadriceps muscle.  Muscle strength 
with resistance was 5/5 bilaterally.  The assessment was 
minimal quadriceps atrophy.  The examiner opined that it was 
at least as likely as not that the mild atrophy of the right 
quadriceps was caused by or related to the meralgia 
paresthetica/lateral femoral cutaneous nerve entrapment.  The 
veteran favored his right leg, resulting in mild atrophy of 
the quadriceps muscle.

As noted above, the RO subsequently awarded service 
connection for mild right thigh atrophy, as a part of his 
meralgia paresthetica disability.  Now, the Board must 
determine whether a separate disability evaluation is 
warranted for the muscle atrophy.

38 C.F.R. § 4.55 (2008) indicates that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  The meralgia paresthetica is evaluated 
as severe to complete paralysis of the external cutaneous 
nerve of the thigh.  The muscle atrophy is found to be of the 
veteran's right quadriceps, also a part of the thigh.  These 
two injuries affect some of the same functions.  As such, 
under 38 C.F.R. § 4.55, ratings for these disabilities may 
not be combined, and the assignement of a separate rating is 
not warranted.


Right Knee

The veteran has contended that he has a right knee disability 
that is secondary to his service-connected meralgia 
paresthetica.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to the applicable regulations.  However, since the 
veteran's claim was received prior to that date, the Board 
will apply the regulation in effect at that time, which 
version favors the veteran.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In January 2008, the veteran underwent VA examination.  He 
alleged that he had a right knee disorder that was due to his 
service connected meralgia.  He denied a history of injury to 
his right knee but had developed intermittent right knee pain 
a couple years ago.  He attributed this to his right thigh 
condition.  He has not received evaluations or treatment for 
this knee.  The veteran denied swelling, locking, or 
buckling.  On examination, the veteran had a gait with a 
slight right sided limp.  He could squat to the floor and 
recover.  There was no erythema or swelling.  There was no 
tenderness with palpation.  There was pain with range of 
motion.  The veteran had good stability of his knee.  X-rays 
showed a normal right knee.  The examiner opined that there 
was insufficient evidence to warrant a diagnosis of an acute 
or chronic right knee condition.

After reviewing the record, the Board finds that service 
connection for a right knee disorder as secondary to meralgia 
paresthetica is not warranted.  There is no competent opinion 
of record relating the veteran's complaints of knee pain to 
his service-connected disability.  While the veteran is 
certainly competent to provide evidence regarding his 
symptoms, he has not been shown to have the requisite medical 
knowledge or training to provide a competent opinion as to 
the etiology or origin of his right knee pain.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  Therefore, while he 
believes his right knee pain is due to his service-connected 
disability, such opinion is not competent.  There is no 
competent opinion of record regarding the etiology of the 
veteran's right knee pain.

The Board has specifically considered whether there is a 
disability due to service-connected disease or injury.  
However, the underlying pathology is in one place, and the 
disability is at a remote location.  There is no competent 
opinion of record showing a relationship between the two.  As 
such, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to a separate evaluation for right thigh muscle 
atrophy is denied.

Entitlement to service connection for a right knee disorder, 
claimed as secondary to service-connected meralgia 
paresthetica is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


